966 A.2d 460 (2009)
198 N.J. 143
In the Matter of the Appeal by EARLE ASPHALT COMPANY of the Final Agency Action by the Acting State Treasurer Affirming the Ineligibility Decision by the New Jersey Department of the Treasury, Division of Purchase and Property, Contract Compliance and Audit Unit (CCAU).
A-37 September Term 2008
Supreme Court of New Jersey.
Argued November 5, 2008.
Decided January 15, 2009.
Steven E. Brawer, Roseland, argued the cause for appellant Earle Asphalt Company *461 (Lowenstein Sandler, attorneys; Mr. Brawer, Michael T.G. Long and Kristin A. Muir, on the briefs).
Susan R. Roop, Assistant Attorney General, argued the cause for respondent New Jersey Department of the Treasury (Anne Milgram, Attorney General of New Jersey, attorney; Cynthia Hackett, Deputy Attorney General, on the brief).
David J. Frizell, Metuchen, argued the cause for amicus curiae The Center for Civic Responsibility, Inc. (Frizell & Samuels, attorneys; Michael S. Stein, on the brief).
Noah Bronkesh, Atlantic City, submitted letters in lieu of brief on behalf or respondent Arawak Paving Co., Inc. (Sills Cummis & Gross, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Skillman's opinion of the Appellate Division, reported at 401 N.J.Super. 310, 950 A.2d 918 (2008).
For affirmanceChief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO and HOENS7.
OpposedNone.